FINAL REJECTION, SECOND DETAILED ACTION
Status of Prosecution
The present application, 16/846,172 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant has elected the AIA  first inventor to file provisions of the AIA  under 37 CFR 1.55 or 1.78 in the corrected Application Data Sheet filed September 23, 2021.
The application is claimed as a continuation in part of US application 13/112,792 filed on May 20, 2011. The present application was filed in the Office on April 10, 2020. 
The Office mailed a first detailed action, non-final rejection on May 24, 2022.
Applicant filed amendments and corresponding remarks and arguments, the subject of the instant action on August 24, 2022.
Claims 1-9, 11-20 and 22 are pending and are rejected. Claims 1 and 12 are independent.
Response to Remarks and Arguments
Examiner thanks Applicant for the filed amendments along with the remarks and arguments presented. Examiner has newly rejected the claims below with the application of Gong et al. (“Gong”), United States Patent Application Publication 2021/0004682, published on January 7, 2021 to teach the features newly claimed in the amended claims and has adjusted the rejections accordingly.
The claims stand rejected.
	Objection
Examiner objects as to the claims 1’s and 12’s use of “weighting the outputs based upon the user experience testing provider,” as how the weights would be based upon the italicized portion noted. It appears to be a typographical error and it instead should refer to an “aspect” perhaps of the user experience testing provider. Examiner is uncertain, but proceeds with this interpretation. Clarification and correction is requested.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-9, 11-20 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Szeto et al. (“Szeto”) United States Patent Application Publication 2018/0018590 published on January 18, 2018 in view of Gong et al. (“Gong”), United States Patent Application Publication 2021/0004682, published on January 7, 2021.

As to Claim 1, Szeto teaches: A method for improving an algorithm using physically or logically partitioned datasets in compliance with use restrictions (Szeto: pars. 0034-35, organizations have private data that may be used to train models that may then be used by other organizations that have their own data utilizing the model), the method comprising: 
querying a policy database for use restrictions on a plurality of partitioned datasets belonging to a plurality of customers stored in a plurality of local data modules (Szeto: par. 0063, Fig.. 1, a database query may be conducted on the types of available data, which would include determining the privacy restrictions of the data. The data is stored in different data repositories (i.e. local data modules)));
cataloging the plurality of datasets (Szeto: par. 0063, the model server [130] will consider and process the different datasets); 

    PNG
    media_image1.png
    609
    517
    media_image1.png
    Greyscale
generating a set of functionality applications for improving user experience testing models, responsive to private data distributions (Szeto: Fig. 5, at step [550] a trained proxy model is created (i.e. functionality application); step [540] the private data distributions is used to generate a set of proxy data); 
deploying the functionality applications to the plurality of partitioned datasets to generate outputs that are compliant with the restrictions  (Szeto: Fig. 5, par. 0101, at step [550] a trained proxy model is created (i.e. functionality application; step [540] the private data distributions is used to generate a set of proxy data); 
aggregating the outputs (Szeto: par. Fig. 5, [580] the proxy data is aggregated); and 
training at least one user experience testing model using the outputs (Szeto: par. 0106, Fig. 5, [590] the global model is trained using the proxy data).  

    PNG
    media_image2.png
    663
    472
    media_image2.png
    Greyscale


Szeto may not explicitly teach: A method for improving an algorithm for a user experience testing provider using physically or logically partitioned datasets in compliance with use restrictions, the method comprising: 
querying a policy database for a user experience testing provider for use restrictions on a plurality of partitioned datasets belonging to a plurality of customers stored in a plurality of local data modules;
weighting the outputs based upon the user experience testing provider;
aggregating the weighted outputs; and
training at least one user experience testing model using the aggregated outputs.
Gong teaches in general concepts related to using a sequence model that is trained on contextual information to determine characteristics of past user interactions (Gong: Abstract). Specifically, Gong teaches that the machine-learned model can be based on aggregation of a plurality of data sets (Gong: par. 0120, the model [300] may be based on a plurality of models that are respectively trained on a number of subsets). The outputs of models are weighted to create and train an ensemble model (Gong: par. 0123).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have implemented Szeto’s systems for user experience testing as taught as suggested by Gong. Such a person would have done so with a reasonable expectation for success because of the industry need to create accurate models based on historical observations (Gong: par. 0002).

As to Claim 2, Szeto and Gong in the alternative teach the limitations of Claim 1.
Szeto further teaches: wherein the restrictions are at least one of contractually and legally mandated (Szeto: par. 0018, local private data may be information protected under HIPPA).

As to Claim 3, Szeto and Gong in the alternative teach the limitations of Claim 2.
Szeto further teaches: wherein the restrictions include prohibitions of sharing data from one dataset to another due to non-disclosure contractual clauses (Szeto: pars. 0043-44, the private data may be subject to restrictions such as policies or HIPPA compliance).  

 As to Claim 4, Szeto and Gong in the alternative teach the limitations of Claim 2.
Szeto further teaches: wherein the restrictions include privacy regulations (Szeto: par. 0044, privacy regulations such as HIPPA).  

As to Claim 5, Szeto and Gong in the alternative teach the limitations of Claim 4.
Szeto further teaches: wherein the privacy regulations include at least one of the GDPR and HIPPA (Szeto: par. 0018, local private data may be information protected under HIPPA).

As to Claim 6, Szeto and Gong in the alternative teach the limitations of Claim 1.
Szeto further teaches: wherein the functionality applications include computation on the plurality of datasets to generate new insights for customers(Szeto: par. 0125, outlier events are discovered over the consideration of different patients’ outcomes), annotation of the plurality of datasets to allow new algorithm development or refinement of existing algorithms (Szeto: par. 0050, the global model is compared against the previous versions of it allowing for refinement), training of algorithms on the plurality of datasets, and interactive operation of software workflows to allow collaboration between a user experience company and a customer or local operator (Szeto: pars. 0034-35, the learning as a service is provided to allow the different companies to utilize the models).  

As to Claim 7, Szeto and Gong in the alternative teach the limitations of Claim 1.
Szeto further teaches: wherein the deploying the functionality includes running the functionality on a central system on partitions of the plurality of datasets adhering to the restrictions (Szeto: par. 0098, the proxy data [460] and training data [422] are accessed using the global model engine [136] (i.e. central system).  

As to Claim 8, Szeto and Gong in the alternative teach the limitations of Claim 1.
Szeto further teaches: wherein the deploying the functionality includes packaging the functionality into discrete bins for each of the plurality of datasets (Szeto: par. 0101, the data distributions may be generated by using histograms which use binning), and delivering the bins to local computational devices at each local data module (Szeto: par. 0113, the data is delivered to each of the non-private computing devices).  

As to Claim 9, Szeto and Gong in the alternative teach the limitations of Claim 8.
Szeto further teaches: wherein the packaging the functionality is performed in accordance to the restrictions (Szeto: par. 0071, the model parameters [245] are packaged and transmitted to the remote non-private non-private computing devices without requiring access to the private data).

As to Claim 10, Szeto and Gong in the alternative teach the limitations of Claim 1.
Szeto further teaches: wherein the aggregating is a weighted function (Szeto: par. 0095, Fig. 4, [490] similarity score is a function that may be any sort of weighted function such as sum of the squares of differences, metric differences, covariances).  

As to Claim 11, Szeto and Gong in the alternative teach the limitations of Claim 10.
Szeto further teaches: wherein the weighted function weights are based upon a composite of confidence value for the output, sample size of the dataset, diversity of the dataset (Szeto: par. 0095, other model accuracies may be based on data distributions or other criteria), longevity of the dataset, and historic predictive accuracy of the dataset (Examiner notes that a composite of different values may still have certain elements of the composite be zero).  

As to Claims 12-22, they are rejected for similar reasons respectively to Claims 1-11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhide et al., United States Patent Application Publication 2021/0004311 (Jan. 7, 2021) (describing automated feedback testing optimization processes with machine learning models).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916. The examiner can normally be reached M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/            Primary Examiner, Art Unit 2174